Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen A. Terrile (Reg. # 32,946) on 9/8/2022.

The application has been amended as follows: 

(Currently Amended)	A computer-implemented method for wireless peer-to-peer data migration comprising:
instantiating a wireless portal at a new computer system using a passcode and a randomly generated key, wherein the passcode is generated using the randomly generated key and a private key, wherein the wireless portal is instantiated using a first application executed at the new computer system, the instantiating including capturing current WiFi settings of the new computer system;
displaying the randomly generated key at the new computer system; 
setting up a wireless peer-to-peer connection between a legacy computer system and the wireless portal of the new computer system by entering the randomly generated key in a second application executed at the legacy computer system, the wireless peer-to-peer connection comprising a WiFi connection, wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key, the setting up the wireless peer-to-peer connection including creating a WiFi profile for the legacy computer system using the matching passcode and the randomly generated key, wherein the wireless peer-to-peer connection is established using the randomly generated key and matching passcode; [[and]]
migrating data from the legacy computer system to the new computer system using the peer-to-peer wireless connection;
validating, with the second application, that an IP address assigned to the legacy computer system is a valid IP address; and
executing a predetermined number of retry attempts to establish the wireless peer-to-peer connection with the new computer system until a valid IP address is obtained as determined at the second application.

 (Original)	The computer-implemented method of claim 1, wherein:
the randomly generated key is used as a SSID for the wireless peer-to-peer connection, and the passcode is used as a password for the peer-to-peer wireless connection.  

(Original)	The computer-implemented method of claim 1, wherein the randomly generated key is an alphanumeric key without vowels.

(Original)	The computer-implemented method of claim 1, further comprising:
removing display of the randomly generated key at the new computer system once the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established.

(Original)	The computer-implement method of claim 4, wherein:
the legacy computer system has an assigned computer name, and wherein the assigned computer name is displayed at the new computer system when the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established.

(Canceled) 

(Previously Presented)	The computer-implemented method of claim 1, wherein:
the new computer system lacks an on-board physical network interconnection card.

(Currently Amended)	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
instantiating a wireless portal at a new computer system using a randomly generated key and a passcode, wherein the passcode is generated using the randomly generated key and a private key, wherein the wireless portal is instantiated using a first application executed at the new computer system, the instantiating including capturing current WiFi settings of the new computer system;
displaying the randomly generated key at the new computer system; 
setting up a wireless peer-to-peer connection between a legacy computer system and the wireless portal of the new computer system by entering the randomly generated key in a second application executed at the legacy computer system, the wireless peer-to-peer connection comprising a WiFi connection, wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key, the setting up the wireless peer-to-peer connection including creating a WiFi profile for the legacy computer system using the matching passcode and the randomly generated key, wherein the wireless peer-to-peer connection is established using the randomly generated key and matching passcode; [[and]]
migrating data from the legacy computer system to the new computer system using the wireless peer-to-peer connection;
validating, with the second application, that an IP address assigned to the legacy computer system is a valid IP address; and
executing a predetermined number of retry attempts to establish the wireless peer-to-peer connection with the new computer system until a valid IP address is obtained as determined at the second application. 

(Original)	The system of claim 8, wherein:
the randomly generated key is used as a SSID for the wireless peer-to-peer connection, and the passcode is used as a password for the wireless peer-to-peer connection.   

(Original)	The system of claim 8, wherein the instructions are further configured for: generating the randomly generated key as an alphanumeric key without vowels. 

(Original)	The system of claim 8, wherein the instructions are further configured for:
removing display of the randomly generated key at the new computer system once the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established. 

(Original)	The system of claim 11, wherein the legacy computer system has an assigned computer name, and wherein the instructions are further configured for:
displaying the assigned computer name at the new computer system when the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established. 

(Canceled)

(Previously Presented)	The system of claim 8, wherein:
the new computer system lacks an on-board physical network interconnection card.

(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
instantiating a wireless portal at a new computer system using a randomly generated key and a passcode, wherein the passcode is generated using the randomly generated key and a private key, wherein the wireless portal is instantiated using a first application executed at the new computer system, the instantiating including capturing current WiFi settings of the new computer system;
displaying the randomly generated key at the new computer system; 
setting up a wireless peer-to-peer connection between a legacy computer system and the wireless portal of the new computer system by entering the randomly generated key in a second application executed at the legacy computer system, the wireless peer-to-peer connection comprising a WiFi connection, wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key, the setting up the wireless peer-to-peer connection including creating a WiFi profile for the legacy computer system using the matching passcode and the randomly generated key, wherein the wireless peer-to-peer connection is established using the randomly generated key and matching passcode; [[and]]
migrating data from the legacy computer system to the new computer system using the wireless peer-to-peer connection;
validating, with the second application, that an IP address assigned to the legacy computer system is a valid IP address; and
executing a predetermined number of retry attempts to establish the wireless peer-to-peer connection with the new computer system until a valid IP address is obtained as determined at the second application. 

(Original)	The non-transitory, computer-readable storage medium of claim 15,  wherein
the randomly generated key is used as a SSID for the wireless peer-to-peer connection, and the passcode is used as a password for the wireless peer-to-peer connection.   

(Original)	The non-transitory, computer-readable storage medium of claim 15, wherein the instructions are further configured for:
 generating the randomly generated key as an alphanumeric key without vowels. 

(Original)	The non-transitory, computer-readable storage medium of claim 15, wherein the instructions are further configured for:
removing display of the randomly generated key at the new computer system once the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established. 

(Original)	The non-transitory, computer-readable storage medium of claim 18, wherein the legacy computer system has an assigned computer name, and wherein the instructions are further configured for:
displaying the assigned computer name at the new computer system when the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established. 
(Canceled)


Allowable Subject Matter
Claims 1-5, 7, 8-12, 14, 15-19 respectively are allowed and renumbered as claims 1-5, 6, 7-11, 12, 13-17 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “instantiating a wireless portal at a new computer system using a passcode and a randomly generated key, wherein the passcode is generated using the randomly generated key and a private key, wherein the wireless portal is instantiated using a first application executed at the new computer system, the instantiating including capturing current WiFi settings of the new computer system; displaying the randomly generated key at the new computer system; setting up a wireless peer-to-peer connection between a legacy computer system and the wireless portal of the new computer system by entering the randomly generated key in a second application executed at the legacy computer system, the wireless peer-to-peer connection comprising a WiFi connection, wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key, the setting up the wireless peer-to-peer connection including creating a WiFi profile for the legacy computer system using the matching passcode and the randomly generated key, wherein the wireless peer-to-peer connection is established using the randomly generated key and matching passcode; migrating data from the legacy computer system to the new computer system using the peer-to-peer wireless connection; validating, with the second application, that an IP address assigned to the legacy computer system is a valid IP address; and executing a predetermined number of retry attempts to establish the wireless peer-to-peer connection with the new computer system until a valid IP address is obtained as determined at the second application.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453